        Case 9:19-cv-00012-DWM Document 62 Filed 05/08/20 Page 1 of 2



Shiloh S. Hernandez
Melissa A. Hornbein
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org
hornbein@westernlaw.org

Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 350 MONTANA et al.,                                CV 19-12-M-DWM

              Plaintiffs,                         NOTICE OF APPEAL

       vs.

 DAVID BERNHARDT, et al.

              Defendants,

       and

 SIGNAL PEAK ENERGY, LLC,

              Defendant-Intervenor.


      Notice is hereby given that Plaintiffs 350 Montana, Montana Environmental

Information Center, Sierra Club, and WildEarth Guardians hereby appeal to the

United States Court of Appeals for the Ninth Circuit this Court’s order of March 9,

2020 (Doc. 59) and judgment entered on March 9, 2020 (Doc. 60).
 Case 9:19-cv-00012-DWM Document 62 Filed 05/08/20 Page 2 of 2



Respectfully submitted this 8th day of May, 2020.

                               /s/ Shiloh Hernandez
                               Shiloh S. Hernandez
                               Melissa A. Hornbein
                               Western Environmental Law Center
                               103 Reeder’s Alley
                               Helena, Montana 59601
                               (406) 204-4861
                               hernandez@westernlaw.org
                               hornbein@westernlaw.org

                               Attorneys for Plaintiff




                                 2
